 

Exhibit 10.1

 

KULICKE AND SOFFA INDUSTRIES, INC.

2009 EQUITY PLAN

 

Strategic Performance Share Unit Award Agreement

 

This Performance Share Unit Award Agreement (the “Agreement”) dated as of
______________ is between Kulicke and Soffa Industries, Inc. (the “Company”) and
______________ (the Participant”) pursuant to the Kulicke and Soffa Industries,
Inc. 2009 Equity Plan (the Plan”). Capitalized terms that are not defined herein
shall have the same meanings given to such terms in the Plan.

 

WHEREAS, the Committee has authorized the grant to the Participant of
Performance Share Units in accordance with the provisions of the Plan, a copy of
which is attached hereto; and

 

WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Share Units on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.          Grant of Performance Share Units. The Company hereby grants to the
Participant an Award of ______________ Performance Share Units. Upon fulfillment
of the requirements set forth below, the Participant shall have the right to
receive one share of Common Stock of the Company (“Share”) for each earned
Performance Share Unit. This grant is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time (but only
to the extent that such amendments apply to outstanding grants of Performance
Share Units). Such terms and conditions are incorporated herein by reference,
made a part hereof, and shall control in the event of any conflict with any
other terms of this Agreement.

 

2.          Performance Share Unit Vesting. The award will vest in
______________ installment(s) on the ______________ anniversary (ies) of the
grant date at between zero and 200% based on achievement of the Performance
Goals as set forth in Appendix A to this Agreement.

 

3.          Payment of Earned Performance Share Units. For each earned
Performance Share Unit, one Share shall be delivered to the Participant as soon
as administratively practicable following the vesting date, but no later than
the fifteenth day of the third month following the end of the calendar year in
which such vesting date occurs.

 

4.          Termination of Service. If the Participant retires, dies or becomes
disabled before the end of the performance measurement period, the PSUs will
vest pro rata based on the Participant’s length of employment during the
performance period, to the extent the Performance Goals are met for the
performance period. However, in the event the Participant is involuntarily
terminated without cause (as defined in the 2009 Plan), the Committee may, in
its sole discretion, upon the occurrence of such event, entitle the Participant
to a pro rata portion of the PSUs the Participant would otherwise have earned
based on the actual achievement of the Performance Goals as determined at the
end of the performance period had the Participant remained employed to the end
of the performance period. The pro rata portion will be calculated based on
vesting months as measured from the day of the month on which the grant was made
to the corresponding day of each succeeding month. The vesting date for this
purpose shall be the date of the Committee’s decision to accelerate vesting.
There is no entitlement to such accelerated vesting and the Committee expects to
exercise such discretion only in limited and special circumstances.

 

5.          Adjustment in Capitalization. In the event any stock dividend, stock
split, or similar change in the capitalization of the Company affects the number
of issued Shares such that an adjustment is required in order to preserve, or to
prevent the enlargement of, the benefits or potential benefits intended to be
made available under this Award, then the number of Performance Share Units
shall be proportionately adjusted as provided under the terms of the Plan.
Unless the Committee determines otherwise, the number of Performance Share Units
subject to this Award shall always be a whole number.

 

1

 

 

6.          Certain Corporate Transactions. In the event of a corporate
transaction (as, for example, a merger, consolidation, acquisition of property
or stock, separation, reorganization, or liquidation), each outstanding Award
shall be assumed by the surviving or successor entity; provided, however, that
in the event of a proposed corporate transaction, the Committee may terminate
all or a portion of any outstanding Award, if it determines that such
termination is in the best interests of the Company.

 

If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.

 

7.          Change in Control. Notwithstanding any other provisions of this
Agreement, in the event a Change in Control (as defined in the Plan) occurs and
the surviving or successor entity does not agree to assume the Performance Share
Unit Award, Shares covered by the Performance Share Unit Award not previously
forfeited shall become fully vested and such Shares shall be delivered to the
Participant. If the surviving or successor entity agrees to assume the
outstanding Performance Share Unit Award and the Participant is terminated
without Cause (as defined in the Plan) prior to the twenty-four (24) month
anniversary of the Change in Control, then as of the date of such termination of
employment, Shares covered by the Performance Share Unit Award not previously
forfeited shall become fully vested and such Shares shall be delivered to the
Participant.

 

8.          Restrictions on Transfer. Performance Share Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except by will or the laws of descent and distribution.

 

9.          Withholding of Taxes. The obligation of the Company to deliver
Shares shall be subject to applicable Federal, state and local tax withholding
requirements. The Committee may require the Participant to remit to the Company
an amount sufficient to satisfy the withholding requirements or may, in its
discretion, permit or require the Participant, subject to the provisions of the
Plan and withholding rules established by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
Shares (or by returning previously acquired Shares to the Company). Such
election must be made in compliance with and subject to the withholding rules,
and the Company may limit the number of Shares withheld to satisfy the minimum
tax withholding requirements to the extent necessary to avoid adverse accounting
consequences.

 

10.         No Rights as a Shareholder. Until Shares are issued, if at all, in
satisfaction of the Company’s obligations under this Award, in the time and
manner specified above, the Participant shall have no rights as a shareholder.

 

11.         No Right to Continued Employment. Neither the execution and delivery
hereof nor the granting of the Award shall constitute or be evidence of any
agreement or understanding, express or implied, on the part of the Company or
any of its Related Corporations to employ or continue the employment of the
Participant for any period.

 

12.         Governing Law. The Award and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania (without reference to the principles of conflicts
of law).

 

13.         Signature in Counterpart. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument.

 

14.         Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Company and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Company or
the Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

15.         Amendment. This Agreement may not be altered, modified or amended
except by a written instrument signed by the Company and the Participant.

 

2

 

 

16.         Sections and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant has executed this Agreement in duplicate as of the day and year
first above written.

 

KULICKE AND SOFFA INDUSTRIES, INC.

 

By:     Name:  Lester Wong   Title: Senior Vice President, Legal Affairs and
General Counsel

 

By:     Participant  

 

3

 

 

Appendix A

 

[tlogoex10-1.jpg]

 

Kulicke & Soffa Industries

Performance Share Plan

FY20__ through FY20__

 

On ______________, the Management Development and Compensation Committee of the
Board of Directors (the “Committee”) of Kulicke and Soffa Industries, Inc. (the
“Company”) granted an award of ______________ performance share units (“PSUs”)
under the Company’s 2009 Equity Plan, as amended (the “2009 Plan”), to
______________, the ______________ of the Company. The vesting of PSUs is tied
to the performance, measured over a ______________ year performance measurement
period, of the Company’s advanced packaging business and other non-core
businesses, specifically the cumulative incremental revenue contributed by these
opportunities (the “Performance Goals”):

 

Target award payout of ______________ PSUs in 20__ (______________ anniversary)
is based on the following:

 

Cumulative Incremental “NB” revenues 20__ +’__ +__(in USD)  Payout ___   200%
___   100% <___   0%

  

Target award payout of ______________ PSUs in 20__ (______________ anniversary)
is based on the following:

 

Cumulative Incremental “NB” revenues 20__+’__ +’__ +’__+’__ (in USD)  Payout
___   200% ___   100% <___   0%

 



4

